DETAILED ACTION
Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment/Arguments
Claims 13-26 are pending. Claim 13 is currently amended. Claim 26 is new. It appears that no new matter has been entered. The amendments to the claims have overcome the drawing objections along with the amendment to the written description. The amendment to the title is accepted. 
The amendments to the claims have overcome the 35 USC 112 second paragraph rejections and accordingly those rejections are withdrawn. The amendments have overcome the rejections based on the primary reference of Bielass, but based on further search and/or consideration, Nakano as seen below is applied, with Bielass as the secondary teaching reference. Accordingly, this action must be made final. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claim(s) 13-18, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakano (US 6095490); 
Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakano of  as applied to claims 13  above, and further in view of Wada (US 4984812);
Claims 19, 22, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakano in view of Bielass (US 2010/0206388) of as applied to claim 13 above. 
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakano. 


Nakano discloses in claim 13:  (see at least annotated figure 9 below)

    PNG
    media_image1.png
    923
    721
    media_image1.png
    Greyscale

A valve (flow control valve 41 figure 13 and 14, Col 8 ln 45, see figures 9 and 13, 14, where it is noted that figure 9 includes the same closing member arrangement as figures 13 and 14 as primarily applied…) comprising: a housing (top part of 46 extending out of body 42a and surrounding…); a solenoid (solenoid and coil 419, 421, 420) arranged in the housing; a pin (at 48, 420 as core and pin) movable by the solenoid; a closing member (at 47) movable by a movement (axially and reciprocal there along) of the pin; a second housing part (bottom part of 46 extending into the body 42a and integrally…) connected to the housing at a first end (top of body 42a) and arranged to surround the closing member (47) in a closed position of the valve, wherein the second housing part comprises: an opening (at 45b best seen in figure 14) defined in its lateral surface (i.e. which extends laterally away from the central longitudinal axis of pin 48);  a radially encircling sealing surface (at seal 411 that both faces radially away from the central axis and also has an end that faces away from the upper housing portion top of 46) at a second end (i.e. bottom) facing away from the housing and configured to mate with and be in constant contact with a valve seat (49, where the two are integrally formed to be in mating contact with each other); and a sealing seat of the second housing part (top seat sealing surface of 49), which is radially inside the second housing part and axially between the first end and the second end of the second housing part, and against which the closing member  (47) bears in a closed state of the valve.  

Nakano discloses in claim 14:  The valve as claimed in claim 13, wherein the closing member is fixedly connected to the pin (see the connection of the pin/shaft 5 to the valve element/closing member 4/47, figure 9, and Col 5 ln 31-33, where the connection is made via insert molding.)  

Nakano discloses in claim 15: The valve as claimed in claim 13, wherein the closing member is directly connected to the pin (via the insert molding.)

Nakano discloses in claim 16: The valve as claimed in claim 13, wherein the closing member is connected to the pin via a holder (the annular molding at 3004 “boss” that acts to hold the parts together.)  

Nakano discloses in claim 17: The valve as claimed in claim 13, wherein the pin has a first driver (interfering surfaces at 3002 that when the pin pulls against them, pulls or transfers the force to open the valve 4/47) that moves the closing member into an open position. 

Nakano discloses in claim 18: The valve as claimed in claim 17, wherein the pin has a second driver (at 22/427 figure 4 and 13) that holds the closing member (via spring bias closing thereof) in the closed position. 

Nakano discloses in claim 19: The valve as claimed in claim 18, wherein the first driver and the second driver are axially spaced apart; but Nakano does not disclose the spaced apart arrangement (i.e. vertical play), so that only one of the first driver and the second driver is in contact with the closing member, although Bielass teaches:  the spaced apart arrangement (i.e. vertical play), so that only one of the first driver (4) and the second driver (13) is in contact with the closing member (at a time during reciprocal 
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to provide in lieu of a fixed connection as taught by Nakano, an axial play connection as taught in Bielass, with the first driver and second drivers spaced axially apart and so that only one of either the first driver or the second driver of Nakano as taught in Bielass can be in contact with the closing member at a time during reciprocal action as taught by Bielass and where a spaced opening  can be provided as taught by Bielass for added pressure equalization of the valve of Nakano with pressure passing from the lower chamber to the upper chamber as taught by Bielass when the valve is closed, thus providing for pressure balancing of the valve, and closing the pressure equalization space of Nakano as taught by Bielass when the first driver pulls the valve open, thus all for the purpose of providing a more open pressure equalization of the valve, and closing of a portion of the pressure equalization passages as taught by Bielass so as to take advantage of fluid opening pressure against the valve when opening the valve of Nakano. 

Nakano discloses in claim 20: The valve as claimed in claim 13, wherein the closing member is composed of [a resin] Col 4 ln 65; but Nakano does not disclose a Polytetrafluoroethylene (PTFE) material for the closing member, although Wada teaches using: a Polytetrafluoroethylene (PTFE) material for the closing member, for the purpose of 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize for the seal material of Nakano, as taught in Wada,  a Polytetrafluoroethylene (PTFE) material for the closing member of Nakano, all for the purpose of providing a PTFE seal that is resilient, flexible and able to seal away an oil based fluid; especially considering that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended us as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
 
Nakano discloses in claim 21: The valve as claimed in claim 13, wherein the closing member overlaps at least the sealing seat of the second housing part (to close the valve.)  

Nakano discloses in claim 22: The valve as claimed in claim 13, wherein the second housing part is composed of [an aluminum die casting] (Col 4 ln 39) and the sealing seat is formed integrally with the second housing part (the two are formed to be stationary with each other;) but Nakano does not explicitly disclose that the housing parts are plastic, although Bielass does teach that the retainer is plastic (13 is plastic paragraph 0039 and is provided with a material that is able to withstand high temperatures such as glass fiber reinforced polyamide.) 
Accordingly, It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize for the second housing of Nakano a material as taught by the Bielass spring retainer 13,  a plastic material such as glass fiber reinforced polyamide material, for the purpose of providing a housing material that is for example easily formed for manufacturing purposes, as In re Leshin, 125 USPQ 416

Nakano discloses in claim 23: The valve as claimed in claim 13, wherein the sealing seat is [an extending] component that is connected to the second housing part; Nakano does not disclose that the sealing seat is a separate part, but Bielass teaches:  the sealing seat is a separate part/component (at 3B or 15 are separate components with separate sealing seats and which form the second housing part.)  
	It would have been obvious to one of ordinary skill in the art at the time of the invention to provide in lieu of an integral seat with the housing, a separate sealing seat as taught by Bielass for the purpose of providing a replaceable sealing seat and, especially since it has been held that the provision of separability, where needed, involves only routine skill in the art.  In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).

Nakano discloses in claim 24: The valve as claimed in claim 13, wherein a radially encircling sealing surface (at either annular ledge at base of 46 of figure 13, or annular o-ring seal 411 adjacent surface opposed there to) on the second housing part is formed by a seal connected to the second housing part. 

Nakano discloses in claim 25: The valve as claimed in claim 24, wherein the seal is composed of one of (an elastomeric rubber o-ring 411); but Nakano does not disclose, although Wada teaches using: PTFE (Col 2 ln 34-39) as a sealing material (for the purpose of providing a sealing material that is resistant to oil residue and temperature changes.) 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize for the seal material of Nakano as taught by Wada,  a PTFE sealing material, for the purpose of providing a sealing material for Nakano that is resistant to oil and residue as well as temperature changes, especially considering that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended us as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Nakano discloses in claim26: The valve as claimed in claim 13, wherein lateral surface in which the opening defined is a cylindrical wall (46 is cylindrical as taken from the plan view in combination with the elevation view and section views of figures 12-14.) 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753